                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    WELLS FARGO BANK, N.A, et al.,                       Case No. 2:18-CV-1033 JCM (PAL)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     ELDOLRADO THIRD COMMUNITY
                      ASSOCIATION, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Wells Fargo Bank, N.A. et al v. Eldorado Third
               14
                      Community Association et al, case no. 2:18-cv-01033-JCM-PAL.
               15
                             Plaintiffs Wells Fargo Bank, N.A. (“Wells Fargo”), Federal Housing Finance Agency,
               16
                      and Federal National Mortgage Association (“plaintiffs”) initiated this action on June 7, 2018.
               17
                      (ECF No. 1). Through this action, plaintiffs sought to invalidate a non-judicial foreclosure sale
               18
                      conducted by defendant Eldorado Third Community Association and to secure the right to
               19
                      conduct a judicial foreclosure sale on the subject property due to defendant homeowner Jonathan
               20
                      Lake’s (“Lake”) default on his mortgage. Id.
               21
                             Thereafter, on November 15, 2018, the court granted default judgment in favor of
               22
                      plaintiffs and against defendant Lake. (ECF No. 16). The default judgment provided that Wells
               23
                      Fargo’s deed of trust continued to encumber the subject property and granted Wells Fargo the
               24
                      right to foreclose on the property, consistent with the causes of action and requested relief set
               25
                      forth in the complaint. Id.
               26
                             Now, Wells Fargo has submitted a proposed order seeking to amend the terms of its
               27
                      default judgment against defendant Lake. (ECF No. 24). In addition to granting Wells Fargo the
               28

James C. Mahan
U.S. District Judge
                1     right to conduct a judicial foreclosure sale of the property, the proposed order provides, in
                2     relevant part:
                3             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Defendants
                              are liable and indebted to Plaintiff in principal amount of $118,875.19; accrued
                4             interest of $15,023.90 . . . late fees, escrow advances, interest on escrow
                              advances, property preservation and inspection fees, service fees, and other loan
                5             or servicing related charges in the amount of $7,960.87; foreclosure fees and
                              attorney’s fees and costs in amount to be determined; all combined for a total
                6             amount due of $141,815.19.
                7     (ECF No. 24 at 2–3).
                8             However, this provision is inconsistent with the court’s original judgment, as well as with
                9     the causes of action set forth in the complaint. See (ECF No. 1). Indeed, Nevada adheres to the
              10      one action rule, the purpose of which is to prevent creditors from attempting to secure a “double
              11      recovery by seeking a full money judgment against the debtor and by seeking to recover the real
              12      property securing the debt.” McDonald v. D.P. Alexander & Las Vegas Blvd., LLC, 121 Nev.
              13      812, 816, 123 P.3d 748, 751 (Nev. 2005). Under the one-action rule, a creditor may foreclose on
              14      the real estate security and then sue on the note for any deficiency; however, if the creditor sues
              15      on the note first, it loses its security interest. Id.
              16              Wells Fargo elected to pursue a foreclosure sale in lieu of suing on its deed of trust; it
              17      cannot seek a double recovery by requesting a money judgment against Lake prior to conducting
              18      a foreclosure sale of the property. If Wells Fargo requires further relief following its foreclosure
              19      sale of the property, it must initiate an action for any deficiency which may occur. Nevada Land
              20      & Mortgage Co. v. Hidden Wells Ranch, 83 Nev. 501, 504, 435 P.2d 198, 200 (Nev. 1967).
              21              Therefore, the court declines the opportunity to amend the judgment in accordance with
              22      Wells Fargo’s proposed order.
              23              Accordingly,
              24              IT IS SO ORDERED.
              25              DATED July 8, 2019.
              26                                                        __________________________________________
                                                                        UNITED STATES DISTRICT JUDGE
              27
              28

James C. Mahan
U.S. District Judge                                                       -2-
